Citation Nr: 0402472	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  99-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of fractured right distal fibula.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

5.  Entitlement to service connection for residuals of left 
foot and ankle injury.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the RO.


FINDING OF FACT

The veteran is currently in receipt of compensable ratings 
for various service-connected disabilities.


CONCLUSION OF LAW

Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities is not 
authorized under applicable regulation.  38 C.F.R. § 3.324 
(2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable regulation provides that whenever a veteran is 
suffering from two or more separate, permanent, service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2003).  
In this case, the veteran was awarded compensable ratings for 
service-connected tinnitus and residuals of a fractured right 
distal fibula in 1999 and 2000, respectively.  Therefore, no 
basis under the cited regulation exists for assignment of a 
compensable rating based on multiple noncompensable service-
connected disabilities.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Finally, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is not applicable in 
cases such as this where the law as mandated by statute, and 
not the evidence, is dispositive of the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to a compensable disability valuation under the 
provisions of 38 C.F.R. § 3.324 is denied.


REMAND

The VCAA [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues remaining on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the issues of entitlement to service 
connection for headaches and residuals of left foot and ankle 
injury, the Board notes that the record does not reflect that 
the RO has complied with the notification requirements of the 
VCAA or the implementing regulations.  Specifically, the RO 
has not informed the veteran of the evidence and information 
necessary to substantiate these claims nor has it adequately 
informed the veteran of the proper time frame in which he may 
submit such evidence.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.

With regard to the veteran's service-connected right ankle 
disability, the Board has determined that the reports of the 
veteran's most recent VA examinations in 2000 and 2003 are 
not adequate for rating purposes because they do not address 
all pertinent disability factors set forth in 38 C.F.R. 
§§ 4.40, 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the RO should schedule the veteran for a 
new VA examination.

With regard to the veteran's claims for service connection 
for headaches and residuals of left foot and ankle injury, 
the veteran has been diagnosed with post-traumatic headaches, 
pes planus, remote left ankle sprain and medial tibial 
syndrome of the left leg; however, the examiners did not 
provide opinions concerning the etiology of any currently-
diagnosed headaches, left foot disability, or left ankle 
disability.  For this reason, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002).

With regard to the veteran's service-connected tinnitus, the 
Board notes that in May 2003, VA published a final rule 
adding a note to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
directing raters to assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  68 Fed. Reg. 25,822-25,823 
(2003).  Shortly thereafter, the VA General Counsel issued 
VAOPGCPREC 2-03 (2003), holding that Diagnostic Code 6260, as 
in effect prior to a June 1999 amendment, and as amended in 
June 1999, authorized a single 10 percent disability rating 
for tinnitus, regardless of whether the tinnitus is perceived 
as unilateral, bilateral, or in the head.  The VA General 
Counsel further held that separate ratings for tinnitus may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  

Because the Board is bound by this opinion of the VA General 
Counsel, see 38 C.F.R. § 20.101(a), there is no schedular 
basis for assigning separate compensable evaluations for the 
veteran's tinnitus.  Moreover, there is no schedular basis 
for assigning an evaluation in excess of 10 percent for 
tinnitus.

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, higher evaluations may be 
assigned on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  Since the veteran has not had an opportunity to 
present  argument in response to VAOPGCPREC 2-03 (2003) or 
the amendment of Diagnostic Code 6260, and since the record 
does not reflect that the all indicated development has been 
accomplished to determine if a higher evaluation is warranted 
on an extra-schedular basis, remand is required. 

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO, via the 
VA Appeals Management Center in Washington, D.C., for the 
following actions: 

1.  With regard to the veteran's claims 
for service connection for headaches and 
residuals of left foot and ankle 
injuries, the RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession.   

2.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence. 

3.  The RO should also request the 
veteran to submit or identify medical 
evidence, records or statements from 
employers or potential employers, and any 
other evidence indicating that the 
manifestations of his tinnitus are so 
unusual or exceptional as to result in 
greater average industrial impairment 
than that contemplated by the assigned 
evaluation of 10 percent.  The RO should 
undertake appropriate development to 
obtain any such evidence identified but 
not provided by the veteran.

4.  With respect to the other matters on 
appeal, the RO should request the veteran 
to submit any pertinent evidence in his 
possession and should undertake 
appropriate development to obtain any 
outstanding evidence pertinent to these 
claims.  

5.  The RO should then undertake any 
other indicated development, including 
ordering the examinations below.

6.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the residuals of a 
fracture of the right distal tibia.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays, should be performed.  

The examiner should undertake range of 
motion studies of the right ankle, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use and during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability of the right ankle.  The 
examiner should also determine if the 
ankle locks and if so the frequency of 
the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

7.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any chronic headache 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  

Based upon the claims folder review and 
the examination results, the examiner 
should express an opinion concerning 
whether it is at least as likely as not 
that any currently-diagnosed headache 
disability is etiologically related to 
veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.  

8.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
residuals of left foot and ankle injury.  
The claims folder must be made available 
to and reviewed by the examiner.  

Based upon the claims folder review and 
the examination results, the examiner 
should express an opinion concerning each 
currently present disorder of the 
veteran's left ankle and/or foot as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must also be provided.

9.  Thereafter, the RO should adjudicate 
the veteran's service connection claims 
on de novo basis, without regard to any 
prior decisions on these claims, in 
accordance with Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The RO should also readjudicate 
the initial evaluation issues on appeal.  
In evaluating the veteran's service-
connected tinnitus, the RO should 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

10.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and afford 
them the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



